 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEREMY GENE HUNTER,                              No. 2:17-CV-0017-MCE-DMC-P
12                      Plaintiff,
13           v.                                        ORDER
14    CITY OF OROVILLE, et al.,
15                      Defendants.
16

17                 Plaintiff, a prisoner proceeding pro se, brings this civil rights action. Pursuant to

18   28 U.S.C. § 455(a), the undersigned hereby recuses himself from this action. Accordingly, IT IS

19   HEREBY ORDERED that the Clerk of the Court is directed to randomly assign this case to

20   another Magistrate Judge for all further proceedings and make the appropriate adjustment in the

21   assignment of civil cases to compensate for this reassignment.

22

23   Dated: January 30, 2019
                                                           ____________________________________
24                                                         DENNIS M. COTA
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                       1
